[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                MAY 26, 2006
                              No. 05-16547                    THOMAS K. KAHN
                          Non-Argument Calendar                   CLERK
                        ________________________

                          Agency No. A95-896-825

FREDDY GUZMAN VELASCO,


                                                                     Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                        ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                               (May 26, 2006)

Before DUBINA, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Freddy Guzman Velasco (Guzman) petitions for review of the decision of
the Board of Immigration Appeals to deny his second motion to reconsider and

reopen his removal proceedings on the basis of his application for adjustment of

status. We deny his petition.

      Guzman, a citizen of Colombia, was admitted to the United States as a non-

immigrant on September 19, 1999, for a period not to exceed one year. Guzman

remained in the United States beyond that one year and, on September 12, 2002,

was charged with removability. 8 U.S.C. § 1227(a)(1)(B). Guzman conceded

removability but requested withholding of removal, asylum, and protection under

the Convention Against Torture. On February 13, 2004, the Immigration Judge

denied the application for asylum on the ground that it was untimely and the

applications for withholding of removal and protection under the CAT on the

ground that Guzman had not established eligibility.

      Guzman appealed, pro se, to the Board of Immigration Appeals, which

affirmed the decision of the IJ on June 23, 2005. On July 15, 2005, Guzman filed a

motion for reconsideration of the decision of the BIA. On August 12, 2005, the

BIA denied the motion for reconsideration. On September 2, 2005, Guzman filed a

second motion for reconsideration in which he requested that the BIA reconsider

its decision of August 12, 2005, based on an alleged error in the decision of the IJ.

Guzman also stated in his motion that he had married a U.S. citizen on August 12,



                                          2
2005, and that he and his wife had filed a Form I-130, petition for alien relative, on

August 26, 2005. Guzman requested further time to file the Form I-485 for

adjustment of status.

      On October 27, 2005, the BIA denied the motion to reconsider on the ground

that it was numerically barred. The BIA also construed Guzman’s motion broadly

as a motion to reopen to apply for adjustment of status, and the BIA denied the

motion to reopen on the ground that Guzman had not submitted the required Form

I-485. The BIA also concluded that Guzman had failed to present sufficient

evidence that his marriage was bona fide. Guzman retained counsel to file this

appeal.

      We review the denial of a motion to reconsider by the BIA for abuse of

discretion. Assa’ad v. United States Att’y Gen., 332 F.3d 1321, 1341 (11th Cir.

2003). We review the denial of a motion to reopen by the BIA for abuse of

discretion. Mejia-Rodriguez v. Reno, 178 F.3d 1139, 1145 (11th Cir. 1999).

      First, the BIA did not abuse its discretion when it denied Guzman’s second

motion for reconsideration. “A party may file only one motion to reconsider any

given decision [of the BIA] and may not seek reconsideration of a decision

denying a previous motion to reconsider.” 8 C.F.R. § 1003.2(b)(2). The motion

Guzman filed on September 2, 2005, requested that the BIA reconsider its decision



                                           3
of August 12, 2005, which involved the denial of Guzman’s first motion to

reconsider. Guzman’s second motion to reconsider was numerically barred.

      Second, the BIA did not abuse its discretion when it denied Guzman’s

motion to reopen. A motion to reopen to submit an application for relief must be

accompanied by the application for relief and all supporting documentation. 8

C.F.R. § 1003.2(c)(1). Guzman failed to comply with the regulation because he

did not submit a Form I-485 for adjustment of status.

      The BIA also did not abuse its discretion when it determined that Guzman

had failed to satisfy his burden of establishing a prima facie case of eligibility for

adjustment. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1302 (11th Cir. 2001).

When an alien moves to reopen for an adjustment of status based on a marriage

entered after the commencement of removal proceedings, the alien must present to

the BIA clear and convincing evidence of a strong likelihood the marriage is bona

fide. In re Velarde-Pacheco, 23 I. & N. Dec. 253 (BIA 2002). The only evidence

Guzman submitted was the Form I-130, his wife’s birth certificate, and a marriage

license. This evidence related to whether a marriage took place, but it was not

corroborated by evidence of a strong likelihood that the marriage was bona fide.

      Evidence that a marriage is bona fide includes documentary evidence of

joint ownership of property, joint tenancy, and commingling of assets, birth



                                            4
certificates of children born of the couple, and affidavits from persons with

personal knowledge of the bona fides of the marriage. 8 C.F.R. §

204.2(a)(1)(iii)(B). Guzman provided no such documentation. Guzman’s

argument that his pro se motion to reopen should be exempt from the requirements

to file the proper forms and provide evidence of a bona fide marriage has no

support in case law. Proceeding pro se does not exempt a litigant from the

procedural and substantive requirements of the law. See, e.g., Faretta v. California,

422 U.S. 806, 834 n.46, 95 S. Ct. 2525, 2541 n.46 (1975).

      PETITION DENIED.




                                          5